EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 17 are allowable because the prior art of record does not disclose or reasonably suggest a method, device, and machine-readable medium comprising collecting information associated with a plurality of tickets, the information of each of the plurality of tickets including a problem abstract and a log text regarding an issue affecting performance of a communication system, analyzing the log text of each of the plurality of tickets to obtain a problem resolution associated with the problem abstract for that ticket, defining a plurality of clusters in accordance with respective problem abstracts of the plurality of tickets, each of the plurality of clusters including at least one of the plurality of tickets, labeling each of the plurality of clusters, creating a library of the labeled clusters having a plurality of entries, wherein each entry includes a cluster label, a problem abstract pertaining to that cluster, and a resolution summary pertaining to that problem abstract, thereby indicating a mapping of the problem abstract to the resolution summary for that cluster, training based on the mapping a first machine-learning application for generating a predicted resolution summary for each of the plurality of clusters, training based on the mapping a second machine-learning application for classifying a new ticket into one of the plurality of clusters, assigning the new ticket to the cluster according to the classifying, and analyzing tickets of the at least one cluster using an electronic dispatcher application and reporting tool (EDART), wherein the EDART tool causes closure of a ticket in accordance with a policy, wherein responsive to a ticket in the at least one cluster being closed, the EDART tools causes attachment to each open ticket in that cluster of a message indicating a pending review by a user.
Generally, it is known in the prior art to cluster tickets for problem resolution by information technology help desk personnel.  However, the prior art of record does not clearly disclose or reasonably suggest an entire combination that at least includes “wherein responsive to a ticket in the at least one cluster being closed, the EDART tool causes attachment, to each open ticket in that cluster, of a message indicating a pending review by a user.”  Applicants’ limitation of an “electronic dispatcher application and reporting tool (EDART)” appears to be a known application enabling users to submit outage requests, but there could be variety of equivalent tools to perform ticket resolution by information technology personnel.  Even if it is implicit that a “tool causes closure of a ticket in accordance with a policy”, e.g., a ticket is closed under a policy that a customer submitting an information technology problem agrees with information technology personnel that the problem is now resolved and the ticket can be closed, the prior art of record at least does not additionally disclose or reasonably suggest “wherein responsive to a ticket in the at least one cluster being closed, the EDART tool causes attachment, to each open ticket in that cluster, of a message indicating a pending review by a user.”  The entire combination is allowable because the prior art of record does not disclose or reasonably suggest an EDART tool that attaches a message to each open ticket in a cluster indicating a pending review when a ticket in the cluster is closed.
The Specification, ¶[0039] - ¶[0041], describes an embodiment where EDART adds a relevant resolution to each ticket in a cluster automatically, and if any ticket is closed, attaches an identifier of the closed ticket to each open ticket in that cluster, changes the status of those tickets from ‘open’ to ‘ready to close’, and assigns all the open tickets in that cluster to the same engineer who selects an open ticket for review. 
The Specification, ¶[0001] - ¶[0002] and ¶[0013], suggests an objective of predicting resolutions of tickets by machine learning to automatically cluster and label trouble tickets when the same problems and resolutions may reoccur in the ticket data.    
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 6, 2022